—Judgment, Supreme Court, Bronx County (William Mogulescu, J.), rendered May 30, 2001, convicting defendant, after a nonjury trial, of robbery in the first and second degrees and assault in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 10 years followed by five years of supervised release, unanimously affirmed.
Defendant has not established that he was prejudiced in any manner by the fact that a Ventimiglia hearing (People v Ventimiglia, 52 NY2d 350, 361-362), which resulted in the receipt of uncharged crime evidence that was clearly admissible under People v Molineux (168 NY 264), was conducted during rather than prior to trial. A defendant is not entitled to have such a hearing conducted before trial commences, or to *47receive pretrial notice of the People’s intention to offer evidence under a Molineux theory (People v McLeod, 279 AD2d 372, lv denied 96 NY2d 921; compare CPL 240.43). Concur— Tom, J.P., Mazzarelli, Buckley, Sullivan and Lerner, JJ.